Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/458,770, filed on 7/1/2019.
Specification
The disclosure is objected to because of the following informalities: the specification is objected to for the reasons set forth within the non-compliance notice mailed 11/23/2020 within parent application 16/458,770, namely 1) the bold outlines of the Tables must be removed and 2) reference to the bold outlines within the text of Pages 15 and 23 must be corrected. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the combination of SiO2 and TiO2” which lacks antecedent basis. Recitation of “a combination” is suggested.
Claim 7 recites “TiO2 is present in an amount equal to or higher than that of SiO2”. The scope of the claim is unclear as whether the amount is “by weight” or “by volume” is not specified. 
As claim 8 depends from claim 7, claim 8 is rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105694068A) in view of Societe Organico (GB688771A). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 3, Liu teaches compositions comprising PA1012 pellets, 1% titanium dioxide, and formamide, which are heated to dissolve polyamide and then cooled/precipitated to form polyamide powders (¶ 60-63). 
The titanium dioxide is nucleating agent that is added based on the nylon addition amount (¶ 29-30) and thus, the cited example is seen to possess a polyamide:nucleating agent weight ratio of 100:1. Alternatively, the 0.1-2 wt% range of ¶ 30 overlaps the 100:1 ratio claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed ratio. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Liu teaches the solvent can be alcohol or amide solvent, which is mixed according to conventionally known ratios (¶ 27). Liu differs from the subject matter claimed in that solvent with a boiling point of 190-209 degrees C is not described. Societe Organico teaches several alcohol solvents are known for dissolving polyamides with heating and subsequently forming powders upon precipitating cooling (Page 1, Lines 34-73). Societe Organico teaches octyl alcohol, with a boiling point of 195 degrees C, is suitable (Page 3). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Accordingly, the claims are obvious because they are seen to be a combination of known prior art elements according to known methods to yield predictable results. MPEP 2143(A). Specifically, Liu teaches dissolving/precipitating polyamides into powders can be used with known alcohol solvents in known amounts whereas Societe Organico teaches alcohols with the boiling point feature of the claims are suitable for dissolving/precipitating polyamides in powders. Thus, the prior art indicates one of ordinary skill could use the alcohol solvents of Societe Organico within the protocols of Liu and that one of ordinary skill would recognize the ultimate result of the combination, namely the precipitation of polyamide particles, would be predictable. 
Regarding Claim 4, Liu teaches polyamide 12 (¶ 28; Examples). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Octyl alcohol is used at a 0.20 ratio. 
Regarding Claim 5, Liu teaches polyamide 1012 (¶ 28; Examples). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Therefore, Societe Organico teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Societe Organico suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Societe Organico. See MPEP 2123.
Regarding Claims 6-8, Liu teaches examples where the compositions comprise 0.1% of titanium dioxide and 1% of fumed silica (¶ 56). There is no apparent difference in structure between the silica of Liu and what is suggested/described within the instant specification. Therefore, the added silica is seen to also intrinsically function as a nucleating agent in the absence of evidence to the contrary. 
The amount of titanium dioxide is roughly 9 wt% based on the total weight of nucleating agent. Therefore, the particular embodiment differs from the subject matter claimed by the relative proportion of titanium dioxide and silica. Liu teaches 0.1-2% of agents such as titanium dioxide (¶ 30) and 0.1-2% of agents such as silica (¶ 31). Accordingly, Liu is seen to infer TiO2:SiO2 ratios that overlap what is claimed (e.g. 0.6% TiO2 and 0.4% SiO2). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105694068A) in view of Kleinschmidt (U.S. Pat. No. 2,958,677). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1-3, Liu teaches compositions comprising PA1012 pellets, 1% titanium dioxide, and formamide, which are heated to dissolve polyamide and then cooled/precipitated to form polyamide powders (¶ 60-63). 
The titanium dioxide is nucleating agent that is added based on the nylon addition amount (¶ 29-30) and thus, the cited example is seen to possess a polyamide:nucleating agent weight ratio of 100:1. Alternatively, the 0.1-2 wt% range of ¶ 30 overlaps the 100:1 ratio claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed ratio. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Liu teaches the solvent can be alcohol or amide solvent, which is mixed according to conventionally known ratios (¶ 27). Liu differs from the subject matter claimed in that solvent with a boiling point of 190-209 degrees C is not described. Kleinschmidt teaches cyclic amide solvents, such as N-methyl-2-pyrrolidone, are known to be capable of dissolving polyamides at elevated temperatures and precipitating into fine, divided flocculent product (Col. 1, Lines 48-50; Col. 3, Lines 4-17; Col. 5, Lines 8-20). Kleinschmidt teaches cyclic amides give advantages over other amides such as DMF in that the polyamides are more readily soluble and are able to be readily filtered while hot for purification (Col. 3, Lines 36-49). It would have been obvious to one of ordinary skill in the art to utilize the cyclic amide solvents of Kleinschmidt within the protocols of Liu because polyamides are more readily soluble and are able to be readily filtered while hot for purification as taught by Kleinschmidt. 
Kleinschmidt teaches 5-10 and higher wt% polymer is solvent can, in general, be prepared (Col. 3, Lines 43-45), which is equivalent to a polyamide:solvent ratio of 0.05-0.11 and above. Accordingly, Kleinschmidt teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kleinschmidt suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kleinschmidt. See MPEP 2123.
Regarding Claims 4 and 5, Liu teaches polyamide 12 and 1012 (¶ 28; Examples). Kleinschmidt teaches 5-10 and higher wt% polymer is solvent can, in general, be prepared (Col. 3, Lines 43-45), which is equivalent to a polyamide:solvent ratio of 0.05-0.11 and above. Accordingly, Kleinschmidt teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kleinschmidt suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kleinschmidt. See MPEP 2123.
Regarding Claims 6-8, Liu teaches examples where the compositions comprise 0.1% of titanium dioxide and 1% of fumed silica (¶ 56). There is no apparent difference in structure between the silica of Liu and what is suggested/described within the instant specification. Therefore, the added silica is seen to also intrinsically function as a nucleating agent in the absence of evidence to the contrary. 
The amount of titanium dioxide is roughly 9 wt% based on the total weight of nucleating agent. Therefore, the particular embodiment differs from the subject matter claimed by the relative proportion of titanium dioxide and silica. Liu teaches 0.1-2% of agents such as titanium dioxide (¶ 30) and 0.1-2% of agents such as silica (¶ 31). Accordingly, Liu is seen to infer TiO2:SiO2 ratios that overlap what is claimed (e.g. 0.6% TiO2 and 0.4% SiO2). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764